Case 2:20-cv-08708-DMG-PD Document 32 Filed 06/08/21 Page 1 of 1 Page ID #:559




 1
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT
 7
 8                            CENTRAL DISTRICT OF CALIFORNIA
 9                                                 Case No.: CV 20-8708-DMG (PDx)
     POCKETBOOK INT’L SA,
10                                                 ORDER CONTINUING HEARING RE
                 Plaintiff,                        MOTION TO STRIKE AND
11
                                                   DISMISS [27] [30]
12               vs.
13
     DOMAIN ADMIN/SITETOOLS, INC.,
14   and PHILIP ANCEVSKI,
15
                 Defendants.
16
17
18         Based on the parties’ joint stipulation [Doc. # 30] to continue the hearing on
19   Plaintiff Pocketbook Int’l SA’s Motion to Strike and Dismiss [Doc. # 27], and good cause
20   appearing, the Court APPROVES the stipulation to extend Plaintiff’s deadline to file a
21   reply brief to June 18, 2021. Thereafter, the motion will be taken under submission.
22   The June 18, 2021 hearing is VACATED.
23   IT IS SO ORDERED.
24
25   DATED: June 8, 2021                          ________________________________
26                                                DOLLY M. GEE
                                                  UNITED STATES DISTRICT JUDGE
27
28


                                                 -1-
